Citation Nr: 0711378	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  01-00 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to waiver of the recovery of an overpayment 
of Department of Veterans Affairs (VA) disability pension 
benefits.

2.  Whether a debt for an overpayment of disability pension 
benefits in the original calculated amount of $9558.00 was 
properly created and calculated.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel



INTRODUCTION

The appellant had active military service from January 1968 
to May 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 decision of the VA Committee on 
Waiver and Compromises (Committee) in Anchorage, Alaska, that 
denied a waiver of the recovery of an overpayment of VA 
disability pension benefits. 

The Board most recently remanded the matter in August 2005 
for the purpose of curing specified due process deficiencies.  
The matter was returned in January 2007 for proper appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

As part of its August 2005 remand, the Board directed the 
Committee to consider the question of whether the debt for an 
overpayment of disability pension benefits in the original 
calculated amount of $9558.00 was valid.  If it was found 
that the appellant's pension overpayment was validly 
established, the Committee was instructed to notify the 
appellant of the decision and inform him of his appellate 
rights, including the need to file a notice of disagreement 
(NOD).  

In a letter dated on July 19, 2006, the Committed informed 
the appellant that it had determined that there was no 
administrative error on the part of VA in the creation of 
debt at issue.  The debt was therefore considered to be 
valid.  He was informed that he had one (1) year from the 
date of the letter to appeal the decision.  

Thereafter, in a communication (Informal Brief Of Appellant 
In Appealed Case) received in February 2007, the appellant, 
through his representative, contended that the overpayment of 
$9558.00 was erroneously established, and that the 
computation of the overpayment was incorrect.  The Board 
construes this correspondence as a timely NOD on the issue of 
whether a debt for an overpayment of disability pension 
benefits in the original calculated amount of $9558.00 was 
properly created and calculated.  See 38 C.F.R. § 20.201 
(2006).  The Committee has not issued a statement of the case 
on the issue.  Indeed, the Committee returned the matter to 
the Board prior to the expiration of the one year period that 
it had given the appellant to appeal the July 2006 decision.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where a NOD has been filed with regard 
to an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue to the 
agency of original jurisdiction for issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Court has also held that when a determination on one 
issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Entitlement to waiver of the recovery of an overpayment 
requires consideration as to whether the underlying debt is 
valid.  The determination regarding the remanded issue of 
whether a debt for an overpayment of disability pension 
benefits in the original calculated amount of $9558.00 was 
properly created and calculated could impact the veteran's 
waiver of overpayment claim.  The Board therefore finds these 
issues to be inextricably intertwined.  Thus, adjudication of 
the claim of entitlement to waiver of the recovery of an 
overpayment of VA disability pension benefits will be held in 
abeyance pending further development of the veteran's claim 
regarding the validity of the underlying debt.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/Committee should send the 
appellant a statement of the case as to 
the issue of whether a debt for an 
overpayment of disability pension benefits 
in the amount of $9558.00 was properly 
created and calculated.  If the appellant 
perfects his appeal by submitting a timely 
and adequate substantive appeal, then the 
AMC/Committee should return the claim to 
the Board.

2.  Thereafter, readjudicate the claim for 
waiver of the recovery of an overpayment 
in the amount of $9558.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
provided a supplemental statement of the 
case (SSOC) and allowed an appropriate 
period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


